Citation Nr: 1724668	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from December 1971 to February 1992.  He died in December 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as congestive heart failure.    

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The cause of the Veteran's death listed on his death certificate was not shown to be causally related to his active military service, to include in-service herbicide exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated in August 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  

VA has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The appellant and her representative submitted private medical records and written statements discussing their contentions.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  In addition, a VA medical opinion with respect to the claim on appeal was obtained in February 2017.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The Board has found that the February 2017 medical opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the appellant's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran died in December 2008.  The Veteran's certificate of death lists the immediate cause of death as congestive heart failure.  At the time of his death, service connection was not in effect for any disorder.  The appellant now contends that the Veteran's cause of death was etiologically related to his active military service, to include in-service herbicide exposure in Vietnam.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arteriosclerosis, cardiovascular-renal disease (including hypertension), and endocarditis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), are deemed service-connected.  38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Review of service personnel records as well as additional evidence of record reflected that the Veteran served aboard the USS Bristol County in the official waters of Vietnam, a LST vessel that was on the inland waterways of Vietnam.  All vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  Thus, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam from August 1972 and November 1974.

The Veteran's service treatment records are silent for any findings or diagnosis of congestive heart failure or any other heart disorder.  Service treatment records dated in November 1971, November 1974, March 1981, November 1985, and March 1989 indicated normal heart clinical evaluations.  In November 1971, September 1980, March 1981, August 1985, and November 1989, no heart trouble, including palpitations or pounding heart, shortness of breath, or pain or pressure in chest, was noted.  In June 1974, the Veteran reported no history of cardiovascular problems.  He presented with a clear chest in January 1976.  Later that same month, he was found passed out outside a gate and was transported to an Air Force facility for treatment. At that time, the Veteran was hyperventilating and combative with fellow service members and reported ingesting alcohol that evening, but not drugs.  

In-service dental health questionnaires dated February 1979, February 1982, and July 1986 noted no history of heart disease, rheumatic fever, or murmur.  Additional dental health questionnaires dated in March 1989, February 1990, February 1991, and January 1992 noted no history of mitral value prolapse, congenital heart lesions, heart surgery, prosthetic heart valves, or a pacemaker. 

In January 1982, the Veteran presented with a sore throat, chest pain, and difficulty sleeping.  On examination, a medium amount of arrhythmia was noted and he was diagnosed with possible pharyngitis or strep throat at that time.  Additional treatment records dated in July 1985, March 1987, June 1989, and October 1989 reflected a regular heart rhythm with no murmur or gallop.  In the February 1992 service exit examination report, the examiner noted no heart trouble, including palpitations or pounding heart, shortness of breath, or pain or pressure in chest. 

Post-service private treatment records dated December 2008 reflected that the Veteran was admitted to the emergency room for shortness of breath, neck swelling, and a history of ulcers.  He indicated no history of treatment by a medical doctor, no current medications, and no known problems except for claustrophobia.  He also denied a history of past chest pain, presyncope, syncope, palpitations, or extremity weakness of numbness.  The Veteran reported shortness of breath at rest and on exertion for the previous 10 years, such that his exercise tolerance was limited to mobility within the house and to the car and back. He also indicated a history of smoking.  Recently the Veteran reported that he had gained weight and developed blisters in his lower legs bilaterally, which gradually turned into open sores and ulcers draining oily liquid, which was sometimes discolored.  He was admitted to the hospital for further work-up and management "of what appears to be an exacerbation of chronic congestive heart failure which has never been investigated." 

A subsequent chest X-ray revealed cardiomegaly and no acute cardiopulmonary process, such that small pleural effusions could be ruled out.  An accompanying diagnostic impression noted the following: (1) Shortness of breath, probably secondary to fluid overload as a result of chronic congestive heart failure; (2) morbid obesity; (3) infected bilateral lower extremity ulcers; (4) hypertension; (5) mild renal insufficiency, probably congestive heart failure-related prerenal azotemia; and (6) mild wheezing, cardiac asthma.  The Veteran died the day following his admission to the hospital.  The immediate cause of death is listed as congestive heart failure on his death certificate.  No underlying causes of death were listed.

In December 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In a February 2017 VA medical opinion, the examiner, a VA physician with a specialty in Cardiology, noted her review of the entire record, citing to specific records as well as medical literature.  She opined that the Veteran's fatal congestive heart failure was most likely not ischemic in nature, noting that review of the record showed the Veteran's fatal congestive heart failure was not secondary to acute ST elevation or acute coronary event.  She further opined that the Veteran's fatal congestive heart failure was not at least as likely as not related to his military service.  In the cited rationale, the examiner highlighted that the Veteran's service treatment records indicated no previous underlying cardiac disease or cardiac symptoms other than one event of an alcohol intoxication related hospital visit and another event when he had a sore throat. 

The Board has determined that service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any condition listed on the Veteran's death certificate or any other heart disorder was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1992.  Available service treatment records do not reflect any heart disorder findings.  

Post-service medical evidence of record first showed heart disorder findings many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any heart disorder or congestive heart failure was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1992.  

While the Veteran had documented service in Vietnam and was presumed to be exposed to herbicides, probative evidence of record reflected that any of the Veteran's diagnosed heart disorders, including congestive heart failure, were not considered one of the applicable diseases warranting presumptive service connection for Agent Orange.  Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's cause of death and events during his active military service, including in-service herbicide exposure. 

The Board considers the February 2017 VA medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing her medical knowledge and current medical literature as well as citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the February 2017 VA examiner.  Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death or any diagnosed heart disorder were incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The only other evidence of record which relates the Veteran's cause of death to his active military service is the appellant's own statements.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's cause of death was incurred as a result of service, to include in-service herbicide exposure, draw medical conclusions, which the appellant is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in February 2017.

Accordingly, entitlement to service connection for the cause of Veteran's death is not warranted.  The medical and lay evidence of record simply does not establish either on a direct or presumptive basis that any diagnosed heart disorder or the congestive heart failure listed on the Veteran's death certificate was causally related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


